Case 4:20-cv-00582-SDJ Document 10-1 Filed 09/21/20 Page 1 of 1 PageID #: 58




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 AMERICAN IODINE COMPANY, INC., §
                                §
      Plaintiff,                §
                                §
                                §
 v.                             §                     CIVIL CASE NO. 4:20-CV-00582
                                §
 COSAYACH EXPORTADORA SA,       §
 MITSUI CHEMICALS, INC.,        §
 MARUBENI CORPORATION, AND      §
 ECOFUSION INC.                 §
                                §
      Defendant.                §

                                           ORDER

       The Court has considered Defendant Cosayach Exportadora SA’s Motion to Dismiss

Plaintiff’s First Amended Complaint (Dkt.#10) (the “Motion”). The Court has considered the

Motion, the response of Plaintiff American Iodine Company, Inc., and argument of counsel.

       The Court finds that the Motion has merit and should be granted in full. Accordingly, the

Motion is granted in full, and all claims asserted by Plaintiff American Iodine Company, Inc.

against Defendant Cosayach Exportada SA are dismissed, with prejudice against refiling same.




                                               1
